Citation Nr: 1024895	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-31 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of 
skin lesions of the hands. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes the Veteran also perfected an appeal as to 
entitlement to service connection for bilateral sensorineural 
hearing loss and tinnitus.  During the pendency of the appeal, 
however, the claims were granted in a January 2009 rating 
decision and, therefore, are no longer before the Board here.


FINDING OF FACT

The Veteran's residual skin lesions are manifested by 
hyperpigmented areas on the backs of his hands and forearms 
affecting 4% of his total body surface area with minimal 
disfigurement.
 

CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
residuals of skin lesions on the bilateral hands have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.118, DCs 7805, 7806 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in December 2005, June 2007 and October 2008.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of evidence. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).   The 2007 and 2008 letters also explained how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 2008 
letter, moreover, specifically listed the diagnostic criteria 
applicable to the rating of the Veteran's disability on appeal.  
See Vazquez-Flores v. Shinseki, Nos. 2008-7150 & 2008-7115, slip 
op. at 19 (Fed. Cir. Sept. 4, 2009), vacating Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO provided the Veteran an appropriate VA examination in 
2006.  There is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's 
disability since he was last examined.  Indeed, during the 2006 
examination, the Veteran conceded that he does not use any 
topical creams or receive any other regular treatment for his 
skin.  The examiner further noted that the Veteran's condition 
was constant and non-progressive.  

The Veteran, however, indicated within his substantive appeal 
form dated in October 2008 that his skin condition had worsened 
since the 2006 VA examination and he would be willing to appear 
for a new examination.  The RO scheduled the Veteran for a VA 
examination in November 2008, but the Veteran failed to appear 
despite notification being sent to his last known address. The 
Veteran, since that time, has not offered any explanation or good 
cause as to why he failed to appear for the examination.  He also 
has not requested an additional VA examination be scheduled on 
his behalf.  

The United States Court of Appeals for Veterans Claims (Court) 
has stated that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence. See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given the RO's 
actions and the Veteran's choice not to submit to a VA 
examination, the Board finds that no further action is necessary 
to meet the requirements of the VCAA.  Id.; see also 38 C.F.R. § 
3.655(b).  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Increased Rating 

Initially, the Board notes that the regulations pertaining to 
rating skin disabilities were revised, effective October 23, 
2008. However, those revised provisions are applicable only to 
claims received on or after October 23, 2008. Because the current 
claim was received prior to that date, those revisions do not 
apply in this case. 73 Fed. Reg. 54708 (Sept. 23. 2008).

In general, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of a 
particular disorder with the requirements contained in VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can practicably be determined, the average 
impairment in earning capacity resulting from such disease or 
injury and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where the issue involves the assignment of an initial rating for 
a disability following the initial award of service connection 
for that disability, which is the case here, the entire history 
of the disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Here, there are multiple diagnostic codes designated for scars, 
located under DCs 7801-7805, depending on the location, size and 
severity of the scar.  38 C.F.R. § 4.118, DCs 7801-7805.  In this 
case, the RO rated the Veteran's residuals from old skin lesions 
on the bilateral hands under DC 7805, which calls for rating 
based on limitation of function of affected part by analogy.  See 
38 C.F.R. § 4.118, DCs 7805.  

In finding that the Veteran's disorder did not cause any 
limitation of function of the Veteran's hands or forearms, the RO 
ultimately rated the Veteran under DC 7806, for dermatitis or 
eczema, by analogy.  38 C.F.R. § 4.118, DC 7806.  DC 7805 
provides for a 10 percent rating where the condition affects at 
least 5 percent, but less than 20 percent of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period.  Id.  

The Veteran's VA outpatient treatment records do not indicate any 
ongoing treatment for his skin disability or any other functional 
limitation of his hands or forearms.

The Veteran was afforded a VA examination in March 2006 where the 
examiner diagnosed the Veteran with pigmented lesions in the 
dorsum of the hands affecting approximately 4% of total body 
surface area for both hands and arms.  The examiner also noted 
minimal disfigurement.  The Board further finds significant that 
the examiner described the Veteran's hyperpigmentation as 
constant and non-progressive.  The Veteran denied any on-going 
treatment or current treatment and indeed there is no evidence in 
the claims folder of any current treatment for his hands.  

According to the medical evidence, the Veteran does not 
experience any functional loss or limitation of motion of his 
hands or arms due to the hyperpigmentation and, therefore, no 
compensable rating is warranted under any musculoskeletal 
diagnostic codes for injuries of the hand under 38 C.F.R. § 
4.71a.  See 38 C.F.R. § 4.118, DC 7805.

The Veteran's hyperpigmentation only affects approximately 4% of 
his total body surface area and does not require on-going 
treatment and, therefore, no compensable rating is warranted 
under DC 7806.  

The Veteran's hyperpigmentation is also not compensable during 
this time period under any other applicable skin diagnostic 
codes.  DC 7804 provides for a 10 percent rating of a superficial 
scar proven to be painful on examination even where the scar is 
on the tip of a finger or toe and amputation of the part would 
not warrant a compensable evaluation.  38 C.F.R. § 4.118, DC 7804 
(2009).  DC 7804 further provides that "superficial" scars are 
those not associated with underlying soft tissue damage.  Id.  In 
this case, the Veteran does not complain of painful scars and no 
tenderness was found on examination. 

Other diagnostic codes, to include DC 7801, 7802 and 7803 provide 
for compensable ratings where the scar (or hyperpigmentation in 
this case) is an excessive size or where the scar causes a 
frequent loss of covering of skin over the scar.  In this case, 
none of the medical evidence suggests either is present.  The 
examiner does note "minimal" disfigurement, but the 
disfigurement does not affect the face, neck or head and, 
therefore, DC 7800 is not applicable.  

In short, based on the VA examination findings of constant, non-
progressive hyperpigmentation of the bilateral hands and forearms 
affecting approximately 4% of the Veteran's total body surface 
with no regular treatment needed, the Board cannot reasonably 
conclude that the severity of the Veteran's skin condition 
warrants a compensable rating.  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt 
regarding the level of the Veteran's disability in his favor; 
however, the preponderance of the evidence is against the 
assignment of a compensable disability rating.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran. In this case, the Board 
finds no provision upon which to assign a compensable rating for 
the Veteran's skin disability.

Extra-Schedular Consideration

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected skin 
condition is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's bilateral hand 
hyperpigmentation with the established criteria found in the 
rating schedule for scars and other skin disorders shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.  This is discussed in more detail 
above.  Indeed, the Veteran has not indicated any specific 
occupational or social impairment incurred because of his skin 
disorder.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his hyperpigmentation.  Indeed, it does not 
appear from the record that he has received any treatment for 
his skin disorder aside from his scheduled VA examination in 
2006.  Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

Entitlement to an initial compensable evaluation for residuals of 
skin lesions on the hands is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


